DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).          In Figure 2, reference character “130” has been used to designate both a left fin and an acute left-terminus of the left fin, which should have reference character “132”, as indicated in the Specification.
In Figure 4, reference character “201” has been used to designate an I-bolt, which should have reference character “210”, as indicated in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 19 has been renumbered as claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 discloses “an I-bolt” in line 1.  It is unclear to the examiner what the applicant is describing as an “I-bolt”.  Part #201, which should be Part #210, as shown in Figure 4 would be described as an “eyebolt” because it has an “eye”, not an “I”.  It is assumed by the examiner that the applicant thus intended to disclose an “eyebolt”.
Claims 14-16 do not end with a period “.” and are thus clearly incomplete and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Godek (US 6,840,190) in view of Lee et al. (US 6,860,223).
Godek discloses a kayak storage cooler, as shown in Figures 1-7, that is comprised of a compartment, defined as Part #100, as shown in Figures 6-7, which is unitary and substantially rigid, said compartment being further comprised of right and 
Godek also discloses a method of affixing a storage container to a kayak, as shown in Figures 1-7, said method including the steps of providing a storage container that is comprised of a compartment, defined as Part #100, with right and left sides or fins, defined as Part #86, each with a terminus, as shown in Figure 6, a peaked terminus at a distal end of a compartment centerline, as shown in Figure 6, a concavity at a proximal end of said compartment centerline that is defined by a curvature of said right and left terminus, an interior compartment that is disposed within said right and left sides or fins of said compartment, a storage port, defined as Part #92, that perforates 
Godek, as set forth above, discloses all of the features claimed except for the use of a fastener aperture and a threaded fastener for attaching said compartment to a kayak.
Lee et al. discloses a personal watercraft, as shown in Figures 1-4, that includes a stern compartment, defined as Part #32, with a plurality of fastener apertures, each defined as Part #140, and a plurality of threaded fasteners, each defined as Part #138, as shown in Figure 3, where said threaded fasteners extend through said fastener apertures so as to secure said stern compartment to said personal watercraft, as shown in Figure 3.  Each of said fastener apertures are aligned with a hole in the stern of said watercraft, as shown in Figure 1.  Said threaded fasteners are then inserted through both said fastener apertures and said holes in the stern of said watercraft, as shown in Figure 3, in order to attach said stern compartment to said watercraft.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize fastener apertures and threaded fasteners to secure a stern compartment to a watercraft, as taught by Lee et al., in combination with the kayak storage cooler and method as disclosed by Godek for the purpose of providing a compartment with means to facilitate fastening and securing said compartment to a stern of a watercraft.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godek in view of Lee et al., and further in view of Hopper et al. (US 7,255,053).
Godek in combination with Lee et al. discloses all of the features claimed except for the use of a gasket that circumscribes a storage port for sealing a storage cover over said storage port.
Hopper et al. discloses a boat deck locker, as shown in Figures 5 and 5A, that is comprised of a storage compartment, defined as Part #119, a lid or storage cover, defined as Part #120, and an opening or storage port, defined as Part #115, with a raised lip, defined as Part #113, which can include a gasket for sealing said lid or storage cover over said opening or storage port, as described in lines 57-61 of     column 3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a gasket to seal a storage cover over a storage port of a storage compartment, as taught by Hopper et al., in combination with the kayak storage cooler as disclosed by Godek and the teachings of Lee et al. for the purpose of providing a compartment with means to seal a storage cover over a storage port in a watertight manner so as to prevent water from entering an interior of said compartment.

Allowable Subject Matter
Claim 17 is allowed.
Claims 3-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bolebruch (US 6,755,145) discloses a kayak paddle holder and cockpit tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


March 15, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617